                        UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA

WELLS FARGO BANK, N.A.,    )                 3:15-CV-0240-MMD-CBC
                           )
             Plaintiff,    )                 MINUTES OF THE COURT
                           )
      vs.                  )                 October 2, 2018
                           )
SFR INVESTMENTS POOL 1, )
LLC, et al.,               )
                           )
             Defendants.   )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:              LISA MANN           REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Steven Lozzi, Jr., Esq.’s motion to withdraw as counsel of record for Alessi &
Koenig, LLC (ECF No. 109/110) is DENIED without prejudice. Mr. Lozzi may refile this
motion upon obtaining and providing evidence of a lift stay order from the Bankruptcy
Court for the specific purpose of withdrawing as counsel.

      IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK

                                       By:            /s/
                                             Deputy Clerk
